                              So Ordered.

          Dated: November 7th, 2018
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                            UNITED STATES BANKRUPTCY COURT

11                  IN AND FOR THE EASTERN DISTRICT OF WASHINGTON

12
     In re:                                              No.: 18-00972-FPC11
13
     JANET SUE PLESTER,                                  Chapter 11
14
                    Debtor.                                 CONCLUSIONS OF LAW
15

16
              THIS MATTER came on for hearing on November 7, 2018 upon the issues raised
17
     by Debtor’s request for confirmation of Debtor’s First Amended Plan of Reorganization
18
     filed herein on September 19, 2018 [ECF 106] (the "Plan"), and the Court having entered
19
     its Findings of Fact, based upon the evidence produced, the Court now makes the
20
     following:
21

22                                    CONCLUSIONS OF LAW

23            1.    The Plan has been accepted in writing by the creditors and equity security

24   holders whose acceptance is required by law;
25

     Conclusions of Law-1                                  SOUTHWELL & O'ROURKE, P.S.
                                                              A PROFESSIONAL SERVICE CORPORATION
                                                                   ATTORNEYS AT LAW
                                                               SUITE 960, PAULSEN CENTER
                                                              WEST 421 RIVERSIDE AVENUE
                                                              SPOKANE, WASHINGTON 99201
                                                                TELEPHONE (509) 624-0159




     18-00972-FPC11         Doc 154   Filed 11/08/18   Entered 11/08/18 15:06:46                   Pg 1 of 3
            2.      The provisions of Chapter 11 have been complied with and the Plan has
 1

 2
     been proposed in good faith and not by means forbidden by law;

 3          3.      (i) Each holder of a claim or interest has accepted the Plan or will receive or

 4   retain under the Plan, property of a value, as of the effective date of the Plan, that is not
 5   less than the amount that such holder would receive or retain if the Debtor was liquidated
 6
     under Chapter 7 of the Code on such date, or (ii) the Plan does not discriminate unfairly,
 7
     and is fair and equitable with respect to each class of claims or interest that are impaired
 8
     under the Plan and has not accepted the Plan;
 9
            4.      All payments made or promised by the Debtor or by a person issuing
10

11
     securities or acquiring property under the Plan or by an other person for services or for

12   costs and expenses in, or in connection with, the Plan and incident to the case, have been

13   fully disclosed to the Court and are reasonable or, if to be fixed after confirmation of the

14   Plan, will be subject to approval of the Court;
15
            5.      The identity of any insider that will be employed or retained by the Debtor
16
     and their compensation has been fully disclosed;
17
            6.      (i) Confirmation of the Plan is not likely to be followed by the liquidation or
18
     the need for further financial reorganization of the Debtor or (ii) if the Plan is a Plan of
19

20
     liquidation, the Plan sets a time period in which liquidation will be accomplished, and

21   provides for eventuality if the liquidation is not accomplished in that period;

22          7.      Substantial consummation shall not occur before the sixtieth (60th) day after

23   the Effective Date; and
24
     ///
25

     Conclusions of Law-2                                      SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                       ATTORNEYS AT LAW
                                                                   SUITE 960, PAULSEN CENTER
                                                                  WEST 421 RIVERSIDE AVENUE
                                                                  SPOKANE, WASHINGTON 99201
                                                                    TELEPHONE (509) 624-0159




      18-00972-FPC11        Doc 154    Filed 11/08/18    Entered 11/08/18 15:06:46                     Pg 2 of 3
            8.      It is proper that the Plan be confirmed.
 1

 2
                                         ///END OF ORDER///
 3

 4
     PRESENTED BY:
 5
     SOUTHWELL & O'ROURKE, P.S.
 6

 7
     BY: s/ Kevin O’Rourke
 8      KEVIN O'ROURKE, WSBA #28912
        Attorneys for Debtor
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     Conclusions of Law-3                                      SOUTHWELL & O'ROURKE, P.S.
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                      ATTORNEYS AT LAW
                                                                  SUITE 960, PAULSEN CENTER
                                                                 WEST 421 RIVERSIDE AVENUE
                                                                 SPOKANE, WASHINGTON 99201
                                                                   TELEPHONE (509) 624-0159




     18-00972-FPC11         Doc 154    Filed 11/08/18    Entered 11/08/18 15:06:46                     Pg 3 of 3
